Citation Nr: 0927494	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 for the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1955.  He died in February 2006.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied DIC under 38 U.S.C.A. § 1151 
for the Veteran's death.

In a statement received in April 2007, the appellant 
indicated that she was owed approximately $2700.00 in 
unreimbursed medical expenses.  Specifically, she that when 
her husband was admitted to Tahlequah City Hospital in 
January 2006 they were told that his medical expenses would 
be covered by VA.  She said all the expenses were covered by 
Medicare except for $2700.00, which she felt VA should pay.  
The issue of entitlement to unreimbursed medical expenses is 
referred to the agency of original jurisdiction for 
appropriate consideration.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the Veteran's death was caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA treatment; nor 
was it due to an event that was not reasonably foreseeable.






CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the Veteran's death are not warranted. 38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2006 was sent to the appellant in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
notified of the evidence that was needed to substantiate her 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the appellant was 
expected to provide, and that VA would assist her in 
obtaining evidence, but that it was her responsibility to 
provide VA with any evidence pertaining to her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The appellant was not provided notice of the criteria for 
establishing an effective date and disability rating.  In 
this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the appellant's claim is being denied, 
and hence no rating or effective date will be assigned.

The Board notes that there are additional notification 
requirements for a claim for cause of death benefits under 38 
U.S.C.A. § 1310.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
This is not, however, such a case, as it is based on the 
provisions of 38 U.S.C.A. § 1151. 

The Veteran's VA treatment records and certain private 
treatment records have been associated with the claims file.  
Report of contact with the appellant, dated in September 
2006, indicated that the appellant had no additional evidence 
to submit.  The Veteran's service treatment records have not 
been associated with the claims file.  However, as discussed 
below, the circumstances surrounding the appellant's claim 
occurred many years after service, and are not alleged to be 
related to any disease or injury incurred in service.  
Therefore, there is no prejudice to appellant.

Although a VA medical opinion addressing the etiology of the 
Veteran's death was not obtained in this case, the Board 
finds that there is no reasonable possibility that such a 
medical opinion would aid in substantiating the claim.  See 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).  See also 38 U.S.C.A. 
§ 5103A(a) (West 2002).

In this regard, the record contains no competent evidence 
suggesting that the Veteran's fatal conditions were in any 
manner related to his VA treatment.  The only evidence 
supportive of the claim consists of the statements of the 
appellant, a layperson, asserting that VA erred by performing 
stent placement and brachytherapy in July and November 2002, 
respectively, rather than a heart bypass, and that the 
failure to provide the correct modality of treatment led or 
hastened the Veteran's death.  As will be discussed in 
further detail below, however, the record does not 
corroborate the appellant's contention regarding the 
treatment provided to the Veteran in 2002, which was over 
four (4) years prior to his death, and no opinion is on file 
which even remotely suggests that the Veteran's death is 
related to his VA care.  Indeed, as will be discussed, the 
record shows that the Veteran derived positive results from 
stent placement and brachytherapy, and that there were no 
complications involved with either procedure . Under these 
circumstances, the Board finds that a VA medical opinion is 
not necessary to substantiate the appellant's claim.

B.  Law and Analysis

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application. 
 
38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized. 
 
38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction. 
 
38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.


The Veteran died in February 2006.  See Certificate of Death.  
The immediate cause of death was multi-organ failure, which 
occurred hours before death, due to sepsis, which occurred 
days before death, due to mediastinitis, which occurred a 
week before death.  Id.

The appellant claims that the VA Medical Center in Oklahoma 
City administered brachytherapy to the Veteran, when he 
should have instead undergone bypass surgery.  She also noted 
that the Veteran's most recent stent placements were 
conducted at the same facility.

VA treatment records show the Veteran was seen in March 2002 
for chest pain and possible unstable angina, status post 
stent placement.  A stress myocardial scan showed expected 
inferior diaphragmatic attenuation artifact with otherwise 
normal rest-stress myocardial perfusion scan.  There was 
normal resting left ventricular wall motion and an estimated 
ejection fraction of 58 percent.  There was no demonstrable 
persantine stress-induced myocardial ischemia.  

In July 2002, the Veteran underwent left heart 
catheterization.  A prior history of stent placement in 1994 
was noted.  The Veteran reported worsening angina and 
shortness of breath over the preceding 6 months.  Due to 
findings of 2 vessel coronary artery disease, the Veteran 
underwent stent placement.  Treatment records indicate some 
minor complications during the procedure, but the stent 
placement was noted to be successful.  In an August 2002 
follow-up visit, the Veteran reported no further chest pain 
and stated that he had not felt this good in years.

In November 2002, the Veteran was seen at the Oklahoma City 
VA Medical Center for unstable angina and possible 
restenosis.  Left heart catheterization and a left 
ventricular angiogram revealed multiple non-obstructive 
lesions of the right coronary artery with no significant in-
stent restenosis and a normal left main coronary artery.  The 
left anterior descending artery showed 95 percent in-stent 
restenosis.  The Veteran's treating physicians concluded 
that, based on the findings of left anterior descending in-
stent restenosis, the Veteran would be best benefitted from 
brachytherapy.  This procedure was done 5 days after the 
Veteran was admitted.  There were no complications during or 
after the procedure, and there was no evidence of bleeding, 
hematoma, or infection at the catheterization site at the 
right groin.  There were bilateral soft femoral bruits 
present prior to the procedure that were unchanged after the 
procedure.  The Veteran had a temperature spike of 100.7 
degrees at midnight the day of the procedure, but 
temperatures were normal afterward, and there were no 
symptoms or signs suggestive of active infection.  During an 
April 2003 follow-up visit, the Veteran reported no chest 
pain or shortness of breath, and denied any stroke or 
transient ischemic attack symptoms. 

The Veteran was seen again in November 2003.  He reported an 
episode of chest pain had occurred the previous month.  He 
was treated at a civilian hospital where myocardial 
infarction was ruled out, and he was found to have expired 
sublingual nitroglycerin.  Since then, he reported one 
observed case of chest pain not completely relieved with 
sublingual nitroglycerin.  An additional note indicated that 
the lack of complete relief was due to outdated 
nitroglycerin.

In January 2005, the Veteran reported doing well with the 
exception of claudication in his legs.  An additional visit 
in April 2005 again noted difficulty with claudication.

An August 2005 visit noted a history of intermittent 
claudication for 15 years, unsuccessfully treated with Pletal 
and Plavix.  The Veteran's most recent episode of chest pain 
was two months prior and relieved by nitroglycerin.

Private treatment records show the Veteran was hospitalized 
at the Tahlequah City Hospital for substernal chest pain in 
January 2006.  Based on findings of a left heart 
catheterization, a history of brachytherapy for restenosis, 
and recurrent right stenosis, the treating physician 
recommended bypass surgery.  A notation was subsequently 
entered into the Veteran's VA treatment records indicating 
that the Veteran had a single bypass at the Hillcrest 
facility.  This was complicated by an infection in the 
sternum.  The Veteran developed acute renal failure and was 
on a ventilator.

Based on the evidence of record, the Board finds that 
compensation under 38 U.S.C.A. § 1151 for the Veteran's death 
is not warranted.  As noted earlier, the Veteran died in 
February 2006.  His causes of death were multi-organ failure, 
due to sepsis, due to mediastinitis.  The onset of 
mediastinitis was approximately one week prior to death.  The 
January 2006 notation in the Veteran's VA treatment records 
indicates that the sternum infection was reportedly a 
complication of bypass surgery, which occurred at a non-VA 
facility.  The Veteran's death due to this infection occurred 
several years after he received the treatment that the 
appellant identified in her claim.  The Veteran's stent 
placement and brachytherapy occurred in July 2002 and 
November 2002, respectively.  Both procedures were noted to 
be successful.  Although a temperature spike was noted on the 
day the Veteran underwent brachytherapy, there was no 
indication of any infection after either procedure, and there 
was no evidence of an infection or other complications in 
subsequent follow-up visits.  

Therefore, the evidence fails to demonstrate that the 
Veteran's death was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  The 
Veteran's condition, particularly his chest pain, showed 
improvement after each procedure.  Although this symptom 
returned, there is no evidence that the Veteran sustained any 
additional disability as a result of the medical procedures 
identified by the appellant.  More importantly, there is no 
opinion of record, outside of that of the appellant, 
suggesting that VA's performance of stent placement and 
brachytherapy in 2002 was negligent or the like.  Nor is 
there any opinion, again outside of that of the appellant, 
that the decision not to perform a heart bypass in 2002, if 
such a procedure was even considered at that time, or any 
other treatment modality in fact did hasten the Veteran's 
death.  Such determinations are not matters within the 
competence of laypersons.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Accordingly, DIC compensation under 38 U.S.C.A. § 1151 is not 
appropriate in this case.


ORDER

Entitlement to compensation for the Veteran's death under 
38 U.S.C.A. § 1151 is denied



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


